 1   STROOCK & STROOCK & LAVAN LLP
     ARJUN P. RAO (State Bar No. 265347)
 2   JULIETA STEPANYAN (State Bar No. 280691)
     HOLLY A. FARLESS (State Bar No. 312818)
 3   2029 Century Park East
     Los Angeles, CA 90067-3086
 4   Telephone: 310.556.5800
     Facsimile: 310.556.5959
 5   Email:     lacalendar@stroock.com

 6   Attorneys for Defendant
      CHASE BANK USA, N.A.
 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
     ROBERT SCOTT,                            )   Case No. 2:18-cv-02804-TLN-EFB
11                                            )
                   Plaintiff,                 )   STIPULATION AND ORDER FOR
12                                            )   FURTHER EXTENSION OF TIME FROM
             v.                               )   DECEMBER 11, 2018 TO JANUARY 10,
13                                                2019 TO FILE INITIAL RESPONSE TO
                                              )
     CHASE BANK USA, N.A.,                        THE COMPLAINT
14                                            )
                   Defendant.                 )   [Pursuant to E.D. Cal. Local Rule 144(a)]
15                                            )
                                              )   Action Filed: October 19, 2018
16                                            )

17

18

19

20

21

22

23

24

25

26
27

28
      STIPULATION AND ORDER FOR FURTHER EXTENSION OF TIME TO FILE INITIAL RESPONSE TO THE
                                         COMPLAINT
     LA 52210009
                                                                      1           Plaintiff Robert Scott (“Plaintiff”) and defendant Chase Bank USA, N.A. (“Chase”; and

                                                                      2   together with Plaintiff, the “Parties”), through their undersigned counsel, hereby stipulate as

                                                                      3   follows:

                                                                      4           WHEREAS, Plaintiff filed the Complaint in this action on October 19, 2018, in the United

                                                                      5   States District Court for the Eastern District of California;

                                                                      6           WHEREAS, Chase was served with the Complaint on October 23, 2018;

                                                                      7           WHEREAS, pursuant to Local Rule 144(a), the Parties, through their respective counsel of

                                                                      8   record, previously agreed to extend Chase’s deadline to respond to the complaint by twenty-eight

                                                                      9   days, to and including December 11, 2018;
STROOCK & STROOCK & LAVAN LLP




                                                                     10           WHEREAS, the Parties are actively engaged in settlement negotiations and require

                                                                          additional time to attempt to reach a resolution of Plaintiff’s claims without further involvement of
                                Los Angeles, California 90067-3086




                                                                     11
                                     2029 Century Park East




                                                                     12   the Court;

                                                                     13           WHEREAS, the Parties, through their respective counsel of record, have agreed to extend

                                                                     14   Chase’s deadline to respond to the Complaint by an additional thirty (30) days, to and including

                                                                     15   January 10, 2019; and

                                                                     16           WHEREAS, this Stipulation is made without prejudice to, or waiver of, any rights or

                                                                     17   defenses otherwise available to the Parties in this action, including without limitation to any

                                                                     18   challenge to jurisdiction or venue authorized by Federal Rule of Civil Procedure 12(b).

                                                                     19           IT IS HEREBY STIPULATED by and between the Parties, through their respective counsel

                                                                     20   of record, that Chase shall have an additional thirty (30) day extension of time, to and including

                                                                     21   January 10, 2019, to respond to the Complaint, by motion, answer, or otherwise.

                                                                     22   //

                                                                     23   //

                                                                     24   //

                                                                     25   //

                                                                     26   //

                                                                     27   //

                                                                     28


                                                                          LA 52210009
                                                                      1           IT IS SO STIPULATED.

                                                                      2

                                                                      3   Dated: December 7, 2018        STROOCK & STROOCK & LAVAN LLP
                                                                                                         ARJUN P. RAO
                                                                      4                                  JULIETA STEPANYAN
                                                                                                         HOLLY A. FARLESS
                                                                      5
                                                                                                         By:
                                                                      6                                                    /s/ Julieta Stepanyan
                                                                                                                            Julieta Stepanyan
                                                                      7
                                                                                                         Attorneys for Defendant
                                                                      8                                        CHASE BANK USA, N.A.
                                                                      9
STROOCK & STROOCK & LAVAN LLP




                                                                     10   Dated: December 7, 2018        KROHN & MOSS, LTD.
                                Los Angeles, California 90067-3086




                                                                     11
                                                                                                         By:   /s/ Taylor Tieman (as authorized on 12/7/18)
                                     2029 Century Park East




                                                                     12                                                      Taylor Tieman
                                                                     13                                  Attorneys for Plaintiff
                                                                                                               ROBERT SCOTT
                                                                     14

                                                                     15
                                                                                  IT IS SO ORDERED.
                                                                     16

                                                                     17   Dated: December 18, 2018
                                                                     18

                                                                     19

                                                                     20
                                                                                                          Troy L. Nunley
                                                                     21                                   United States District Judge
                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26
                                                                     27

                                                                     28


                                                                          LA 52210009
